Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Risdale, Applicant Attorney on March 19, 2021.

Claim 27 has been amended as follows:
“The method of claim 21, wherein the render engine includes at least one rule associated with the received market data.”

Allowable Subject Matter
Claims 21-29 are allowed.

The following is an examiner’s statement of reasons for allowance:  The prior art fails to fairly teach or suggest the limitations of Independent Claim 21:

“A method including:
receiving market data related to a plurality of tradeable objects offered at an electronic exchange at a first computing device; 
generating an interface provided by an interface server in communication with the first computing device, wherein the interface is generated according to an interface object model managed by the interface server and including a plurality of data components corresponding to the received market data; 
displaying the interface generated at the first computing device in a window of a browser according to the interface object model;
detecting an input selection to share the interface with a second computing device in communication with the first computing device; 
in response to the detected input selection, generated by a render engine operating at the first computing device, a transfer object model as a copy of the interface object model, wherein the transfer object model represents the current configuration of the interface generated at the first computing device;
automatically redacting by the render engine at least one data component within the generated transfer object model managed by the interface server to generate a redacted transfer object model, wherein the automatically redacted at least one data component corresponds to a restricted data component; 
transmitting the redacted transfer object model from a streamer in communication with the first computing device to the second computing device in communication with the first computing device and the interface server; and
simulcast utilizing the streamer a redacted copy of the interface provided by the interface server in a second browser implemented at the second computing device according to the redacted transfer object model.

Theurer et al. (US PG Pub. 2006/0031779) (“Theurer”) discloses his invention as to selectively sharing screen data between a first computing device and a second computing device.  (See Theurer paragraphs 2 and 7)  Through screen sharing, the attendees may see all presenter’s interactions with the computer and the corresponding changes to the screen. (See Theurer paragraph 5)  If the presenter uses the taskbar to invoke an application or selects a menu item to invoke functionality of an application, the attendees may also see these interactions via the screen sharing.  (See Theurer paragraph 5)  In many cases, the presenter may not want to share a portion of the screen or information displayed on the screen during screen sharing and some information may be private, sensitive or confidential to the presenter.  (See Theurer paragraph 6)  In one technique, the selective screen sharing may conceal a portion of the screen shared with or viewed by another computing device by providing a blocking element, such as a rectangle or logo, to conceal or replace the portion of the screen.  (See Theurer paragraph 7)   In another embodiment of selective screen sharing, a layered windows technique is used to create and manage user interface elements that are not to be screen shared with another computing device.  (See Theurer paragraph 7)
	The user interface element may include a control panel, a dialog, a popup menu, a tool tip, a chat bubble and a system bubble and may in some embodiments include a private, sensitive or confidential communication of a user.  (See Theurer paragraphs 10 and 19)

Figure 3 of Theurer discloses providing screen sharing between a source node and one or more consumer nodes where the source node on the first computing device is in communications with a communications service over a network that in turn communicates over a network with consumer nodes on other computing devices. (See Theurer paragraph 67 and Figure 3)  In one aspect the invention is related to screen sharing between a first computing device 200a and a second computing device 200c-200n where a screen sharing application may be accessible via the network to provide any type and/or form screen sharing and may comprise an application or a service provided via a web-site and may be accessible via the Internet.  (See Theurer paragraph 68)  The screen sharing application may provide any suitable means and/or mechanisms for providing software of any type or form screen sharing including screen sharing for online meetings, web conferencing and in an embodiment, the screen sharing application or service is provided via a web-site and may be accessible via the Internet, such as any type and/or form of online meeting tool. (See Theurer paragraph 68)
In other embodiments, the screen sharing application provides suitable means and/or mechanisms for any type of session between computing devices for screen sharing so that a second computing device may display data from a first computing device and in a further embodiment, the screen sharing application may provide any suitable means and/or mechanisms for providing software of any type or form to the source node to share screen data with another computing device and/or transmit screen data via the communication service.  (See Theurer paragraph 69)   Likewise, the screen sharing application may provide any suitable means and/or mechanisms for providing software of any type or form to the consumer node to view screen data received from another computing device and/or receive screen data via the communication service.  (See Theurer paragraph 69)  One ordinarily skilled in the art will recognize and appreciate that the screen sharing application may provide any type of software and perform any type of operations to facilitate, coordinate and/or manage in cooperation 
The source node may comprise a screen sharing presenter application for establishing, coordinating, controlling and/or managing any activities of capturing screen data and sharing screen data on computing device 200a or by the user (i.e. presenter) of computing device 200a.  (See Theurer paragraph 70)  The screen sharing presenter may comprise any type and/or form of one or more user interface elements to start, stop, pause/suspend, resume/continue, or otherwise manipulate the screen sharing activity between the source node and a consumer node.  (See Theurer paragraph 70)  In some embodiments, the screen sharing presenter allows a user to configure or specify the portion of the visible screen area of the display of the computing device for which to share or provide screen data and may only display portions of a screen displaying a particular application. (See Theurer paragraph 70)
A screen capture mechanism may be provided and used on the source node to capture and provide screen data by any suitable means and/or mechanisms.  (See Theurer paragraph 71)  The screen capture mechanism may obtain a representation of the screen, image of the screen, or any screen elements in any type of form, and convert, translate or process the representation into screen data.  (See Theurer paragraph 71)  In some embodiments, the screen capture mechanism may use any API, such as an operating system API to obtain and process information to provide the screen data.  (See Theurer paragraph 71)  The screen data may comprise any suitable type and/or form of representation of the screen and may include portions of the screen to be screen shared as well as other portions not to be screen shared.  (See Theurer paragraph 71)
The source node may also include a transmitter for transmitting data and information to the one or more consumer nodes where the screen sharing presenter, screen capturing mechanism and/or the detector may provide screen data to the transmitter to transmit.  (See Theurer paragraph 73)  In these embodiments, the transmitter may process the screen data to provide data packets or any other form of network communication unit for transmission to a consumer node.  (See Theurer paragraph 73)
The consumer nodes may include a receiver for receiving any communications from either the communication service or from a source node where the receiver may receive and process any screen data provided by the source node to form a copy of the screen data on the consumer node.  (See Theurer paragraph 74)  In some embodiments the screen data on the consumer node comprises a duplicate copy of the screen data on the source node or transmitted by the source node and in other embodiments, the screen data provided by the source node may be processed by the communication 
Additionally, the source node may have a receiver for receiving communications from the communication service and/or a consumer node and the network and network connections may include any transmission medium between any of the computing devices. (See Theurer paragraphs 76-77)
Theurer further discloses that the transmitter, receiver and/or communication service and any portion thereof may include any suitable type and/or form of queuing mechanism for queuing any data packets or other communications communicated in any direction between the source node, the consumer node and the communication service including any suitable memory or storage location, data structures or instructions.  (See Theurer paragraph 78)  The communication service, screen sharing application, screen sharing presenter, screen sharing viewer, screen capture mechanism, detector, transmitter and receiver and any portion thereof, can comprise an application, module, service, computer program, software component, web service, web component, web page, library, function, script, interpreted language, or any other type and/or form of executable instruction which is designed to and capable of executing the functionality of the present invention as described herein and may be implemented in any type/form or hardware and/or software. (See Theurer paragraph 79)
The source node may also execute one or more applications, such as an application desired to be screen shared which may comprise any type and/or form of software capable of running or being displayed in the display of the source node including a web browser.  (See Theurer paragraph 83)
	The concealing techniques of Theurer discloses that when it is desired that a user interface element in the screen view of the source node is not desired to be screen shared with the consumer node that instead of providing the user interface element in the screen data shared with the consumer node, the source node provides a cloaking element in the screen data to hide or conceal the user interface element.  (See Theurer paragraph 87)  The screen data with the cloaking element is communicated to the consumer node which displays the source node’s screen view but with the cloaking element instead of the user interface element.  (See Theurer paragraph 87) The screen sharing presenter or any component of the source node may be configured to indicate, identify, or specify the control panel or the user interface elements as a portion of the screen view not to be included in screen sharing with the consumer node and in some embodiments, the screen sharing presenter is downloaded or otherwise provided with a pre-configuration of which elements or portions of the screen view that will not be screen shared. (See Theurer paragraphs 90-91)   One ordinarily skilled in the art will recognize and appreciate the multitude of ways to select, specify, or configure one or more elements of the screen  In some embodiments, the blocking element is any type and/or any form of picture, graphic, image or object and in an embodiment may be greyed out, distorted, redacted or otherwise transformed.  (See Theurer paragraph 93)  In a further environment, the blocking element may comprise a second user interface element or second control panel.  (See Theurer paragraphs 93-94)
Cordonnier (US PG Pub. 2016/0182602) discloses his invention as to a visual representation that may be displayed at a computing device to indicate a display configuration and/or user interactions associated with a user interface for an application that may be run on other computing devices.  (See Cordonnier Abstract)  The visual representation of the user interface may include data obtained from a remote data source where the data may include market data that may be obtained from an electronic exchange.  (See Cordonnier Abstract)  The market data may include data about a market for a tradeable object.  (See Cordonnier paragraphs 50-52, 77).  The visual representation may be displayed to indicate a display configuration of a user interface and user interactions with the user interface of an application that may be run on other computing devices.  (See Cordonnier paragraph 18)   The application may be a trading application that may include a configurable user interface and the user interface may include different trading application windows where each trading application window may include different market data, personal trading information and/or functions for interacting with the trading application.  (See Cordonnier paragraph 18)
Cordonnier further discloses that the visual representation of the user interface may be determined based on the user interface information, which may be logged at the computing device on which the application may be run. (See Cordonnier paragraph 19)  The visual representation may be determined and displayed to indicate the location and/or size of the application windows or functions displayed in the user interface. (See Cordonnier paragraph 19)
The visual representation of the user interface may include data obtained from a remote data source where the remote data source may be shared with the computing device on which the user interface may be displayed.  (See Cordonnier paragraph 22)  A computing device may receive user interface information associated with an application on a second computing device where the computing device may generate, based on the user interface information and the data from the remote data source, a visual representation that indicates the display configuration of the user interface and/or 
The second computing device may be a financial trading device, the application may be a financial trading application.  (See Cordonnier paragraph 32)   The visual representation may omit market data or personal financial data used by the financial trading application on the financial trading device.  (See Cordonnier paragraphs 32 and 42) The visual representation may include a real-time representation of the user interface associated with the application on the second computing device. (See Cordonnier paragraph 34)  A computing device may receive display configuration information that indicates a display configuration of a trading application window displayed on a second computing device. (See Cordonnier paragraph 43)  The display configuration information may indicate a remote data source from which data may be displayed in the trading application window. (See Cordonnier paragraph 43)
 Different levels of information may be based on different permission levels granted by a user of an application.  (See Cordonnier paragraph 21) For instance, a user of a trading application may wish to select a permission level that prevents access to and/or display of market data and/or personal financial information that may be displayed at the user interface of a trading application.  (See Cordonnier paragraph 21)  Further, the computing device may receive from the second computing device, a permission level that indicates a level of information available.  (See Cordonnier paragraph 36)   The user interface information may indicate a remote data source from which data is displayed in the user interface on the trading terminal.  (See Cordonnier paragraph 37)  In particular, Cordonnier discloses that market data may include data about a market for a tradeable object including inside market, market depth, LTP, LTQ or a combination thereof.  (See Cordonnier paragraphs 50-52)
Figure 7 of Cordonnier discloses a method used to display visual representations that may include display configurations of user interfaces at computing devices.  (See Cordonnier paragraph 116 and Fig. 7) The display configuration information may be received in response to a query that requests the display configuration information.  (See Cordonnier paragraph 116)  The display configuration information may indicate a configuration of one or more application windows displayed in a user interface on another computing device. (See Cordonnier paragraph 116)  For example, the display configuration information may indicate a configuration of trading windows for a trading application on a trading device and the information may include a size, position and/or identifier of each application window in the user interface. (See Cordonnier paragraphs 116-117)  A size and/or position of the application windows may be determined based on the display confirmation information where a visual 
Each level of information may be logged, accessed by a computing device and/or displayed in the visual representation based on a permission level and user may approve a permission level in real time to allow the visual representation to be determined and/or displayed.  (See Cordonnier paragraph 132 and Figures 10a-d)
Stull et al. (US PG Pub. 2009/0271713) (“Stull”) discloses his invention as to technologies for document collaboration by transforming and reflecting a document object model (“DOM”).  (See Stull Abstract)   A DOM representation of a document to be shared is obtained at a host computer, transformed and reflected to one or more participant computers where each of the participant computers receives the DOM representation of the document and renders and displays the DOM representation locally.  (See Stull Abstract)  Stull discloses that it may be desirable for several remotely located computer users to jointly utilize a web browser application program to collaboratively browse the web (co-browsing) and similarly desirable for several remotely located computer users to collaborate on other types of documents by sharing screen display of other types of application programs.  (See Stull paragraph 1)  
Screen sharing involves capturing images of an application program displaying a document at a host computer, transmitting the captured images to one or more participant computers and displaying the images at participant computers.  (See Stull paragraph 2)  Previous methods of screen sharing required more computing resources and bandwidth – thus Stull proposes collaboration by transforming and reflecting a document object model.  (See Stull paragraphs 2-5)  Embodiments presented transmit a DOM representation of a document sent to participants in a collaborative session rather than screen captures. (See Stull paragraph 5) In an embodiment, a DOM representation of a document to be shared is obtained at a host computer, for instance, where a web page is to be shared, a DOM representation of the web page is obtained from a DOM API exposed by a web browser and once obtained, is reflected to one or more participant computers for display.  (See Stull paragraph 6) Embodiments may be utilized to 
Reflection refers to the process of transmitting the DOM representation of the document to one or more participant computers.  (See Stull paragraph 6) A secure collaborative channel may be utilized between the host computer and the participant computers for the transmission of collaboration data.  (See Stull paragraph 7)  Each of the participant computers receives the DOM representation of the document and renders and displays the DOM representation locally resulting in each participant being shown an identical view of the document.  (See Stull paragraph 7)  According to aspects, the DOM representation may be transformed prior to reflection to the participant computers where the transformation may include removing, modifying or caching any host-dependent content. (See Stull paragraph 8)  In other aspects, events occurring with respect to the DOM representation of the document may cause an updated version of the DOM representation to be transmitted to the participant computers.  (See Stull paragraph 9)
The host computer is configured to share a view of a document provided by a viewer application with the participant computers.  (See Stull paragraph 20) In one implementation, the viewer application comprises the Web browser application and the document comprises a Web page.  (See Stull paragraph 20)  It should be appreciated, however, that the embodiments provided herein may be utilized to share a view of a document provided by virtually any type of viewer application, including word processing application programs, spreadsheet application programs, presentation application programs, drawing application programs and others.  (See Stull paragraph 20)
In order to provide the functionality described herein for sharing a view of the Web browser application, a collaboration application and a Web browser add-in are provided. (See Stull paragraph 21)  The collaboration application operates in conjunction with the Web browser add-in and the Web browser application at the host computer to transform and redirect a DOM representation of the Web page.  (See Stull paragraph 21 and Figure 1)     As noted in greater detail in Stull, the collaboration application interfaces with the Web browser add-in to read, write and update the DOM representation of the Web page.  (See Stull paragraph 21)  The web browser add-in executing on the participant computers is configured to receive the reflected DOM representation of the Web page and to render and display the DOM representation at each of the participant computers. (See Stull paragraph 22)

In order to provide a view of the web page to participant computers the web browser add in executing at the host computer utilizes a DOM API exposed by the web browser application to retrieve the DOM representation of the web page.  (See Stull paragraph 26) The web browser add-in may then transform the DOM representation of the web page prior to transmitting the DOM representation of the web page to participant computers.  (See Stull paragraph 26) 
This transformation may include, for example, removing, modifying, or caching, any content that is dependent upon the host computer.  (See Stull paragraph 26) For instance, in the case of the Web page, any URLs within the DOM representation of the Web page that are relative to the Web server computer may be transformed into absolute URLs prior to reflection of the DOM representation of the Web page to the participant computers.  (See Stull paragraph 26)
Once the DOM representation of the Web page has been transformed, the collaboration application reflects the DOM representation of the Web page to the collaboration applications executing at the participant computers.  (See Stull paragraph 27)
The collaboration applications in turn, call the web browser add in in order to render the DOM.  (See Stull paragraph 27)   As used by Stull, the term reflection refers to the process of transmitting the DOM representation of the Web page to one or more participant computers in a collaboration session. (See Stull paragraph 27)  The secure collaboration data channel may be utilized to transmit the transformed DOM representation of the Web page to the participant computers.  (See Stull paragraph 27)  The Web browser application then renders and displays the DOM representation of the Web page 
None of the prior art, either individually or in combination fairly teaches or suggests all of the elements noted in the independent claim.
Applicant’s arguments as to the pending 101 rejection were found persuasive as follows:
	“The Applicant respectfully submits and maintains that the amended claims including an interface displayed in a browser and provided by an interface server, a render engine and a streamer to simulcast a redacted copy of the interface to a second browser at the second computing device according to a redacted transfer object model represent a practical application of any alleged abstract idea when considered under Prong Two of Revised Step 2A of the 2019 Guidance.”  (See Applicant’s Arguments dated 03/15/2021, page 8)    Applicant continues, arguing that “any abstract idea alleged in the Office Action is integrated into a practical application of that abstract idea by applying, relying on, and/or using it in a manner that imposes a meaningful limit on it.” (See Applicant’s Arguments dated 03/15/2021, page 9)
These arguments are bolstered by the Applicant’s specification which discloses the following:
“In some examples, a first trading device can broadcast, multicast and/or unicast (hereinafter referred to together as simulcast) an interface viewable via the display screen of the first trading device to another trading device. As a result of the simulcast, the interface is viewable on a display screen of the second trading device. Thus, the interface is viewable at the first trading device and the second trading device. In some examples, the interface is substantially identically replicated at the second trading device.”  (See Applicant Specification paragraph 19)

“Although the interface of the first trading device can be substantially identically viewed at the second trading device, in some examples, the user of the second trading device is not authorized to view the market data that the user of the first trading device (e.g., the subscriber) is authorized to view. For example, the user of the second trading device may not have a subscription to the market data feed at the exchange.  Thus, sharing all of the market data that is viewable by the user of the first trading device with the user of the second trading device would violate the restrictions or data feed distribution rules associated with the exchange subscription. In other examples, the exchange or individuals such as a fund administrator or the user of the first trading device may selectively define certain market data elements as restricted or sensitive data elements and, thus, prevent such data elements from being shared with other users. For example, the user of the first computing device may selectively restrict profit or loss amounts from being shared with the user of the second computing device. As another example, the exchange can selectively define market sharing rules on a subscription-, a device-, and/or a user-basis.” (See Applicant Specification paragraph 20)


“After the render engine 520 modifies the first interface 512 by redacting the restricted data elements of the market data A 504 to create the second interface 522, the second interface 522 is transmitted to the second client 516 via a streamer 524. The streamer can be, for example, a third party client that streams content between browsers installed on devices, such as the browser 514 installed on the first client 506 and a browser 526 installed on the second client 516. In other examples, the streamer 524 can be a server that receives the second interface 522 from the first client 506 and sends the second interface 522 to the second client 516.” (See Applicant Specification paragraph 109)

“Upon receipt of the second interface 522 at the second client 516, the second interface 522 can be viewed via a screen of the second client 516. For example, upon receipt of the second interface 522, the second client 516 can open a blank browser window of the browser 526 and inject the HMTL elements of the second interface 522 into the browser window. As a result, the second interface 522 containing the redacted market data A 504 is displayed via the browser 526 of the second client 516.” (See Applicant Specification paragraph 110)

“As a result of the redaction of the market data A 504, the market data viewable via the second interface 522 is a modified version of the market data A 504. The modified or redacted market data A 504 viewed at the second client 516 can be referred to as market data A’ 528. From the perspective of the user viewing the second interface 522 at the second client 516, market data A’ 528 includes, for example, one less data element as compared to the market data A 504 displayed via the first interface 512 and/or alternative content (e.g., substituted or modified data content). In some examples, the second interface 522 displays a notification indicating that one or more data elements have been redacted. Also, in some examples, the second interface 522 displays a notice with information about how access to the redacted content can be obtained. However, from the perspective of the user of the first client 506, there is no change to the market data viewable via the first client 506. Thus, the render engine 520 of the example system 500 automatically redacts sensitive data from the market data A 504 based on data sharing restrictions or limitations (e.g., the rules 510, 518) without substantially affecting the viewing experience of the user of the first client or the second client.” (See Applicant Specification paragraph 111)


.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A ALLADIN whose telephone number is (571)270-3533.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-01360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.A/Examiner, Art Unit 3693     
March 22, 2021             

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        March 23, 2021